Citation Nr: 0911867	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-34 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 2001 to 
June 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Because the claims on appeal involve a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that findings in a September 2007 VA general 
examination suggest that the Veteran might have a left knee 
neurological disorder, and that a separate rating might be 
warranted.  As this matter has not been adjudicated by the 
RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  From the July 1, 2005 effective date of the grant of 
service connection through December 3, 2006, the Veteran's 
PTSD was manifested, primarily, by anxiety, nightmares, 
flashbacks, irritability, sleep disturbances, and depression; 
sufficiently managed by medication; these symptoms are 
reflective of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In 
addition, the Veteran attended school on a full-time basis 
until he was awarded sole custody of his infant daughter.  He 
does not show frequent panic attacks, significant memory 
impairment, impaired abstract thinking, or other symptoms of 
the next higher evaluation.

3.  Since December 4, 2006, the Veteran's PTSD more likely 
than not has been manifested by symptoms indicative of total 
occupational and social impairment.

4.  Since the July 1, 2005 effective date of the grant of 
service connection, left knee patellofemoral syndrome has 
been manifested by complaints of pain, normal extension to 0 
degrees, and flexion limited to 110 degrees, at most; there 
are no medical findings of fatigue, weakness, lack of 
endurance, subluxation or instability.

5.  Since the July 1, 2005 effective date of the grant of 
service connection, right knee patellofemoral syndrome has 
been manifested by complaints of pain, normal extension to 0 
degrees, and flexion limited to 106 degrees, at most, with no 
medical findings of fatigue, weakness, lack of endurance, 
subluxation or instability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for PTSD, 
for the period from July 1, 2005 to December 3, 2006 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, 
Diagnostic Code 9411 (2008).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 100 percent rating for PTSD, from 
December 4, 2006, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.130, 4.132, Diagnostic Code 9411 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5014-5260 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5014-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO,  
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans  
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, an August 2005 pre-rating letter provided 
notice of what was needed to substantiate the claims for 
service connection, a March 2006 letter provided the Veteran 
with notice of the disability and effective date elements 
pursuant to Dingess, and the September 2006 SOC set forth the 
criteria for higher ratings for PTSD and for patellofemoral 
syndrome of the right and left knees (which suffices for 
Dingess/Hartman).  In addition, after issuance of the March 
2006 letter and the September 2006 SOC, the Veteran and his 
representative were afforded additional opportunities to 
respond before the RO readjudicated the claims for higher 
initial ratings in June 2007 and August 2007 SSOCs.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect). 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and the reports of November 2005 and March 2007 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his representative, on his behalf.  
The Board finds that this evidence provides a sufficient 
basis for adjudication of the Veteran's claim. As will be 
discussed below, the Board finds that, contrary to the 
representative's assertions, a remand for further examination 
in connection with the claims for higher initial ratings for 
the Veteran's right and left knee disabilities is 
unnecessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

A.  PTSD

The RO has assigned an initial 30 percent rating for the 
Veteran's PTSD under Diagnostic Code (DC) 9411.  However, the 
actual criteria for evaluating psychiatric impairment other 
than eating disorders is set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2008).

1.	For the Period from July 1, 2005 to December 3, 2006

The pertinent medical evidence for this period includes 
Kansas City Vet Center counseling records dated from June 
2005 to October 2005 noting that the Veteran was high strung, 
having problems with extreme anger outbursts, and that he was 
busy with school, which caused him to miss several 
appointments.  

In an October 2005 letter, a counselor from the Vet Center in 
Kansas City stated that the Veteran has participated in 
individual counseling services for complaints of problems 
with social interactions, severe feelings of anxiety and 
depression, the inability to communicate with his wife, and 
problems with anger outbursts.  The Veteran has a history of 
intrusive thoughts and frequent nightmares relating to his 
combat experiences.  He has anxiety attacks, nightmares, 
isolates from his family and friends, and has problems with 
hypervigilance. The Vet Center counselor indicated that the 
level of distress related to the Veteran's experiences in 
Iraq was severe as it affects all areas of his life.  

A November 2005 VA PTSD examination report reflects that the 
Veteran was antsy, anxious, nervous, had difficulty focusing, 
was depressed, irritable, easily angered, had difficulty 
concentrating, dreamed about Iraq, and had marriage problems.  
The Veteran currently went to school on a full-time basis.  
He has been married since 2003 and has a 23 month-old 
daughter whom he has a good relationship.  The Veteran had no 
remissions from his PTSD symptoms.  Mental status examination 
revealed that the Veteran had okay personal hygiene, 
nightmares, intrusive memories, flashbacks, intense 
psychological distress at exposure to cues, physiological 
reactivity on exposure to cues, avoidance behavior, markedly 
diminished interests or participation in activities, feelings 
of detachment or estrangement, restrict range of affect, 
hyperarousal, irritability, outbursts of anger, difficulty 
concentrating and paying attention, hypervigilance, 
exaggerated startle response.  The diagnosis was PTSD, and a 
current GAF of 60 due to PTSD was assigned.    

Kansas City Vet Center counseling records dated from November 
2005 to April 2006 reflects that the Veteran reported not 
doing well in school and was having a hard time focusing on 
anything.  His wife had left him and moved to California with 
their daughter.  

A May 2006 VA psychiatry record reflects that the Veteran had 
just finished his school semester.  Some of the medications 
for his PTSD symptoms were helping, his nightmares had 
decreased, he was doing better in public, and he was not 
reporting any flashbacks.  The Veteran reported that he was 
under a lot of stress now.  He was divorced and expecting to 
be awarded custody of his daughter, but was worried about 
raising her full time on his own.  He had been drinking a bit 
more.  The VA psychiatrist concluded that the Veteran's PTSD 
was chronic, mild and that he continued to slowly improve. 

An October 2006 Kansas City Vet Center record notes that the 
Veteran was divorced, had custody of his daughter, and had to 
quit school. The Veteran stated that his daughter was the 
only thing he had right now and he desired to be a good 
father to her and try to the best of his ability.  

Considering such evidence in light of the criteria listed 
above, the Board finds that the Veteran's symptoms fall 
within the schedular criteria for 30 percent (general ability 
to function independently, with some impairment caused by 
irritability, depressed mood, anxiety, chronic sleep 
impairment).  The collective evidence for the period shows 
that the Veteran generally functioned satisfactorily, with 
routine behavior, self-care, and normal conversation, and 
attended school on a full-time basis (until he was awarded 
full custody of his infant daughter, which required him to 
quit school to care for her) all of which is consistent with 
the criteria for a rating of 30 percent.

The Board emphasizes that, prior to December 4, 2006, there 
simply is no medical findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long and short-term memory 
(e.g.,  retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; together with 
difficulty in establishing or maintaining effective work and  
social relationships), or more severe symptomatology such as 
to warrant at least the next higher 50 percent rating.   

The Board also points out the GAF score of 60 assigned during 
the November 2005 VA examination, alone, does not support the 
assignment of any higher rating during the period in 
question.  According to DSM-IV, GAF scores between 51 and 60 
denote moderate  symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e. 
g., few friends, conflicts with peers or co-workers).  In 
this case, the reported symptomatology is consistent with no 
more than moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, and some disturbances of 
motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships, 
which is also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating.   

For these reasons, the Board finds that no more than an 
initial 30 percent rating is appropriate for the period from 
July 1, 2005 to December 3, 2006.  As the criteria for the 
next higher, 50 percent, rating for PTSD are not met any 
point during this period, it logically follows that criteria 
for an even higher rating (70 or 100 percent) likewise are 
not met.

As such, there is no basis for staged ratings, pursuant to 
Fenderson, and higher ratings for the period from July 1, 
2005 to December 3, 2006, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against a higher rating during the period from July 1, 2005 
to December 3, 2005, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

2.  For the Period from December 4, 2006

Initially, the Board notes that in a November 2007 rating 
decision, the Veteran was granted service connection for a 
traumatic brain injury, effective August 23, 2007, which was 
based, in part on consideration of symptoms of reduced short-
term memory, sleep impairment, and diminished cognitive 
function.  Since the evaluation of the same symptoms under 
various diagnoses is to be avoided, the Board has not 
considered reduced short-term memory, sleep impairment, and 
diminished cognitive function when determining the 
appropriate disability rating for the Veteran's service-
connected PTSD during this period.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Considering the evidence of record in light of the above 
criteria, the Board finds, with resolution of reasonable 
doubt in the appellant's favor, that for the period from 
December 4, 2006, the Veteran's PTSD symptoms meet the 
criteria for a 100 percent rating, rather than the assigned 
30 percent rating.

A December 4, 2006 VA social work record reflects that the 
Veteran's PTSD symptoms included anger, agitation, 
nightmares, avoidance behavior, isolation, insomnia, hyper-
vigilance, social isolation, suspicious behavior and elevated 
energy level.  The Veteran also described nightmares, three 
to four times a week, flashbacks, avoidance of crowds, 
driving, noise, and high activity.  Hyperarousal included 
some insomnia, irritability, vigilance, anger, hyper-startle, 
and overwhelming grief.  He experienced anger on a daily 
basis.  He had functional impairment in home, work and 
strained relationships.  Lack of concentration was evidence.  
Some memory loss was noted.  The Veteran indicated that he 
liked to be alone and away from people.  The Veteran reported 
that he was not currently working.  On mental status 
evaluation, the Veteran's general behavior was guarded, 
attitude was agitated and elevated, and his attention was 
normal with some distraction at times.  His mood was sad and 
minimally depressed.  His energy and agitation levels were 
high.  Insight was fair and judgment was fair to poor.  
Memory was within normal limits with some immediate memory 
distraction.  Anger was present.  The Veteran was nervous and 
anxious about discussing war and PTSD symptoms.  The Veteran 
was noted to desire to improve daily living skills in dealing 
with his PTSD.  Nightmares were noted on the increase.   

In a December 2006 letter, the Veteran stated that he took 
medication for his PTSD symptoms which included depression, 
nightmares, and anxiety.  He reported experiencing 
nightmares, war-related dreams, rage, memory impairment, 
anger, being on full alert when people are walking around at 
night, unexpected noises, and things in the road, losing his 
train of thought, flashbacks, clear distain for people who 
appear to be Arabic, feeling stress when around people he 
does not know, performs a ritual of checking his car for 
bombs before getting into it, he has no friends, and does not 
trust anyone except his "blood kin".

A March 2007 VA psychiatric record notes that the Veteran's 
VA psychiatrist assigned a GAF score of 45 on December 14, 
2006.  

A March 2007 VA PTSD examination report reflects that the 
Veteran had been involved in fights requiring 
hospitalization.  He described hearing the voice of his 
friend who died in service about four times a week.  The 
Veteran has feelings of guilt as result of his death.  He is 
angry and feels estranged and detached from others, 
especially civilians.  He has difficulty controlling his 
temper around people who make comments about the war in Iraq.  
He got into a fight a few days earlier due to someone making 
such comment.  He always feels worthless, helpless, and 
hopeless.  He was going to school to be a nurse, but dropped 
out due to difficulty concentrating and focusing.  The 
Veteran has paranoid ideation that people are staring at him 
and making comments about his physical problems.  He was 
divorced and was in the middle of a custody battle.  He 
described that he had a good relationship with his three year 
old daughter.  He has two close friends who he sees 
occasionally, but otherwise just stays at home.  

The VA examiner noted that the Veteran had difficulty 
controlling his anger, and he had thoughts of death, noting 
suicidal ideation without intent.  He was quite distracted, 
had difficulty concentrating, loses his temper and gets into 
physical fights without others.  His speech was extremely 
rapid and often difficult to understand and follow and 
sometimes did not appear to be relevant to the task at hand.  
His thought process was also difficult to follow and 
understand.  He appeared to have a flight of ideas and was 
quite agitated and irritated.  The VA examiner noted 
inappropriate behavior.  The Veteran reported obsessive 
behaviors such as checking locks, doors, and surroundings, 
and he stated he can not have his back to people or get too 
close to people.  He has panic attacks whenever he is around 
a lot of people.  He had depressed and anxious mood.  The VA 
examiner also noted that the Veteran had nightmares, 
intrusive memories, flashbacks, intense psychological 
distress at exposure to cues, physiological reactivity on 
exposure to cues, and survivor guilt.  He avoided reminders 
of the trauma, to include avoiding places, and activities 
such as movies, and avoided talking about the war.  The 
Veteran had markedly diminished interest or participation in 
significant activities, restricted range of affect, a sense 
of foreshortened future, and exaggerated startle response in 
reaction to loud, sudden noises, or unfamiliar sounds.  The 
diagnosis was PTSD, ADHD per record, and bipolar features.  
The current GAF assigned was 50 due to PTSD, and overall GAF 
was 40 to 45.  

In a March 2007 letter from VA physician she stated that the 
Veteran had a diagnosis of chronic PTSD with symptoms of 
chronic depression, anxiety, racing thoughts, and nightmares 
about his combat experience, which required adjustments of 
his medications on a regular basis.  The doctor opined that 
the Veteran was not able to perform work duties and was 
unemployable.  She furthered that he would need ongoing 
medical appointments to assist him with controlling 
fluctuations of his PTSD symptoms, which she indicated were 
likely to change due to severe psychosocial stressors and 
other unpredictable events.

A May 2007 VA medical record from the doctor reflects that 
the Veteran was found to have constant symptoms severe enough 
to interfere with his ability to function with others 
cooporately in a work setting and that the Veteran was 
severely limited in his ability to deal with work stress.  
Psychological conditions affecting his ability to work noted 
were anxiety, depression, mood disorder, ADHD and PTSD.  He 
was found to frequently be limited in his ability to focus, 
organize, and complete work tasks on a timely basis.  The 
Veteran was overwhelmed by simple day to day stressors.  
Depression symptoms included crying spells, feelings of 
guilt, worthlessness, loss of interest in activities, 
difficulty with concentration, autonomic hyperactivity, 
recurrent panic attacks, always felt stressed and could not 
relax, feeling of loss of control, and reduced social life.   

An August 2007 VA psychiatry note reflects that the Veteran 
reported problems with anger and goes off easily.  The VA 
physician noted that the Veteran was obviously confused and 
he rambled irrelevantly.  He had very poor concentration, 
which was obvious during the interview.  In addition, he was 
very irritable and angry throughout the interview and needed 
constant redirection.  The Veteran reported that he has been 
constantly angry and breaks things, and he just trashed his 
apartment.  Mental status examination revealed that the 
Veteran was casually dressed, anxious, and very angry.  He 
was hypervigilant.  Speech was coherent, irrelevant, 
tangential, and constantly jumping from topic to topic.  
Speech was not goal directed.  Mood was irritable, depressed 
affect.  He has very distressing thoughts of war and dreams 
of traumatic events.  The Veteran denied current 
suicidal/homicidal thoughts/plans.  The diagnosis was chronic 
PTSD.  

In an August 2007 letter, the Director of the VA PTSD 
programs stated that the Veteran's PTSD symptoms included 
recurrent distressing intrusive memories of events from his 
last deployment in Iraq, recurrent flashbacks, he was 
severely anxious, with poor concentration, and is unable to 
follow simple directions at all times.  He speaks 
tangentially and his speech is not goal oriented.  He has a 
history of anger outbursts.  The Veteran is unable to trust 
anyone and is constantly hypervigilant.  He has periods of 
anxiety and panic caused by specific triggers related to the 
war, and when he feels extremely anxious and frightened.  He 
also has a tendency to jump or duck.  He continues to have 
persistent symptoms of severe PTSD with not much remission.  
He is significantly impaired in social and occupational 
functioning.  His mood remains persistently irritable and 
angry.  He has difficulty maintaining any kind of effective 
work.  His judgment is impaired and he has difficulty in 
adapting to stressful situations.  

With respect to the rating criteria, the pertinent medical 
evidence of record from December 4, 2006, reflects that the 
Veteran's PTSD symptomatology includes: outbursts of anger in 
which the Veteran is a danger to others (involved in physical 
altercations), suicidal ideation, impairment in communication 
(i.e. speech extremely rapid, often difficult to understand 
and irrelevant, tangential, and constantly jumping from topic 
to topic), nightmares, flashbacks, intrusive thoughts, 
restricted affect, thought process that was difficult to 
follow and understand, panic attacks, paranoia, 
hallucinations, hypervigilance, anxiety, depression, checking 
behavior, feelings of detachment and estrangement, social 
isolation, and his judgment and insight were fair.  In 
addition, the medical evidence reflects that the health care 
professionals have found the Veteran unemployable as result 
of his PTSD symptoms.  

In granting the 100 percent for the Veteran's PTSD, the Board 
has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Likewise, the Board also notes that the GAF scores of 45 and 
50 assigned by the Veteran's VA psychiatrist in December 2006 
and the VA March 2007 VA examiner, respectively, are, each, 
consistent with the assignment of a 100 percent disability 
rating.  According to DSM-IV, GAF scores ranging from 41 to 
50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
this regard, the Veteran has indicated that he has suicidal 
ideations, he repeatedly checks the doors at night, and he 
has uncontrolled outbursts of anger to the point that he gets 
involved in physical confrontations. The extent and severity 
of the Veteran's actual PTSD symptoms have, essentially, 
totally impaired his social and occupational functioning by 
severely reducing his reliability and productivity.

In sum, the Board finds that the evidence shows that from 
December 4, 2006, the Veteran's PTSD is productive of 
occupational and social impairment that more nearly 
approximates the total impairment contemplated by the 
criteria for a 100 percent disability rating.  Accordingly, 
the Veteran is entitled to a 100 percent schedular rating for 
his service-connected PTSD for the period from December 4, 
2006. 

B.  Bilateral Knees

The initial 10 percent ratings for the Veteran's right and 
left knee patellofemoral pain syndrome have been assigned 
under Diagnostic Codes 5014-5260.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify 
the basis for the evaluation assigned; the additional code is 
shown after the hyphen. 38 C.F.R. § 4.27 (2008).

A note under Diagnostic Code 5014, for osteomalacia, 
specifies that the diseases evaluated under DCs 5013 through 
5024 (except gout) will be rated on limitation of motion of 
the affected parts, as arthritis, degenerative.  See 38 
C.F.R. § 4.71a, DC 5024.

DC 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See C.F.R. § 4.71a.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II .

Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg 
to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases for functional loss due to limited or 
excess movement, pain, weakness, excess fatiguability, or 
incoordination, to include with repetition or during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the objective medical evidence of record in light 
of the above, the Board finds that an initial rating in 
excess of 10 percent for the Veteran's service-connected left 
and right knee patellofemoral pain syndrome is not warranted 
at any point since the effective date of the grant of service 
connection. .

A November 2005 VA general examination report shows that the 
Veteran's gait was steady and he ambulated without assistive 
device.  He complained that his right knee swelled several 
times a week, stairs caused his pain to be aggravated, and he 
had giving way of his right knee, especially on stairs.  He 
had some left knee pain, with neither as much giving away nor 
swelling as his right knee.  On average his bilateral knee 
pain was an 8 on a 10 point scale.  He treated the pain with 
Motrin, aspirin, and muscle relaxers.  Physical examination 
of his knees revealed that there was no swelling, erythema, 
or increased warmth.  Anterior and posterior drawer test was 
negative, bilaterally.  There was no obvious patholaxity of 
his knees, bilaterally.  Range of motion of his right knee 
was full extension to 0 degrees and flexion to 106 degrees, 
left knee full extension to 0 degrees and flexion to 110 
degrees.  Following repetitive movement, he had increased 
pain, but no change in the range of motion.  The diagnosis 
was bilateral patellofemoral pain syndrome.  

A March 2007 VA joints examination notes that the Veteran is 
followed by the VA intermittently, but has currently received 
no definitive treatment for his bilateral knee disabilities.  
The Veteran stated that he takes three ibuprofen tablets in 
the morning and in the evening.  He reported that he wears 
patella stabilizing bands on a full-time basis.  He also 
admitted to using a cane in his right hand on a full-time 
basis.  The Veteran complained of constant pain in both 
knees, worse in the left.  He grades it as a 9.5 out of 10, 
all day, and the pain is intensified by prolonged standing, 
walking, and in climate weather.  Physical examination 
revealed that the Veteran walked with a somewhat exaggerated 
limp.  He was able to walk on tiptoes and heels, bilaterally, 
but was unable to squat or duck walk.  There was no effusion, 
heat or tenderness of the knees.  Patellofemoral palpation 
did not produce audible crepitus or apparent pain.  The 
Veteran was able to have both knees completely flexed to 140 
degrees and completely extended to 0 degrees.  There was some 
resistance to these motions on extremes of flexion and the 
Veteran appeared to be in some discomfort.  The ligaments 
were stable.  The impression was bilateral retropatellar pain 
syndrome.  The VA examiner discussed that the Veteran's 
subjective complaints and objective physical findings were 
compared with those noted in the past.  

The VA examiner opined that the Veteran's knee conditions had 
not changed in any way since his last evaluation.  He noted 
that the Veteran still complained of pain.  Fatigue, 
weakness, and lack of endurance were not significant factors. 
There was no affect on activities of daily living.  In 
addition, the VA examiner noted that there was no additional 
loss of motion with repetitive use.  X-rays of the knees were 
unremarkable.  

A September 2007 VA general examination reflects that the VA 
examiner noted the Veteran's knees were unchanged from the 
March 2007 findings.  

First addressing limited motion, the Board notes that, 
collectively, the evidence noted above reveals that the 
Veteran has had normal extension, which would not warrant a 
compensable rating under Diagnostic Code 5261. Moreover, 
while there has been some limitation of flexion of each knee-
for left, to 110 degrees with complaints of pain, and for the 
right, to 106 degrees also with complaints of pain- such has 
not been shown to be to an extent that would warrant a 
compensable rating under Diagnostic Code 5260.  Thus (per 38 
C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 
percent rating is warranted for each knee.  This is so even 
considering functional loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the 
Board is aware of the Veteran's complaints of pain, there has 
been no findings of additional loss of motion on repetitive 
testing of the left and right knee due to pain and no 
reported weekly flare-ups, thus, the Veteran's pain is not 
shown by competent, objective evidence to be so disabling as 
to warrant even the minimal compensable rating under 
Diagnostic Code 5260, much less the next higher, 20 percent 
rating under that diagnostic code.  Also for the reasons 
noted above, there is no basis for assignment of separate 
ratings for limited flexion and extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating the 
Veteran's left and right knee disabilities, but finds that no 
higher rating is assignable.  The Veteran has never 
demonstrated or been diagnosed with ankylosis of either knee, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum (hyperextended knee).  Therefore, 
38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, and 5263 are not for 
application. The Board has also considered DC 5257, for 
recurrent subluxation or lateral instability of the knee; 
however, as the March 2007 VA examination report shows stable 
ligaments,  this diagnostic code is not applicable.  For this 
reason, there also is no basis for assignment of separate 
ratings for limited motion and instability.

The Board emphasizes that, contrary to the representative's 
assertions, the current record provides a sufficient basis 
for rating the disabilities under consideration. In his 
January 2009 Informal Hearing Presentation, the 
representative asserted that the November 2005 and March 2007 
VA examinations did not provide findings consistent with 
Deluca and do not adequately portray the Veteran's functional 
loss.  In this case, the Board finds that the November 2005 
and March 2007 VA examinations are adequate for rating 
purposes, in that each examiner conducted a thorough 
examination with findings responsive to the rating criteria 
and sufficient to rate the Veteran's bilateral knee 
disabilities.  As noted above, the November 2005 VA examiner 
found increased pain, but no change in range of motion 
following repetitive movement.  The March 2007 VA examiner 
specifically noted that fatigue, weakness and lack of 
endurance were not significant factors and there was no 
additional loss of motion on repetitive use.  Consistent with 
both examination reports is the finding that pain impacted, 
to some extent, the Veteran's range of motion of each knee.  
However, pain and other DeLuca factors have not resulted in 
functional loss of the left or the right knee greater than 
that contemplated by the initial 10 percent rating.  The 
Board also notes that neither the Veteran nor his 
representative has alleged that his bilateral knee 
disabilities have worsened since the March 2007 VA 
examination.  Thus, a remand for an additional VA examination 
is not warranted.

In sum, the initial 10 percent rating assigned for each knee 
in this case, is consistent with the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, DeLuca, as well as the intention of the 
rating schedule, to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.  However, no higher rating is assignable for 
either knee.

Lastly, the evidence does not suggest that this case presents 
so exceptional or unusual a disability picture such that a 
schedular rating is impractical.  There is no evidence that 
the Veteran has been hospitalized for his left or his right 
knee disabilities, and the record does not suggest that his 
disability picture is so exceptional or unusual that it 
presents marked interference with employment (beyond that 
contemplated in the currently assigned rating).  Accordingly, 
the Board is of the opinion that referral of the claim to the 
Director of Compensation and Pension or extraschedular 
evaluation is not warranted under 38 C.F.R. § 3.321(b) 
(2008).

Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent for 
right and left knee patellofemoral pain syndrome have not 
been met at any point since the effective date of the grant 
of service connection for each disability.  As such, there is 
no basis for staged rating of either disability, pursuant to 
Fenderson, and each claim for a higher initial rating must be 
denied. In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating for the Veteran's 
service-connected left or right knee patellofemoral pain 
syndrome, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

For the period from July 1, 2005 to December 3, 2006, an 
initial rating in excess of 30 percent is denied.

For the period from December 4, 2006, a 100 percent 
disability rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits. 

An initial rating in excess of 10 percent for left knee 
patellofemoral pain syndrome is denied.

An initial rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


